         Case 3:20-cv-03813-CRB Document 51 Filed 02/27/21 Page 1 of 2



1    NEIL D. GREENSTEIN (SBN 123980)
2    JOHN L. ROBERTS (SBN 208927)
     TECHMARK
3    1751 Pinnacle Drive, Suite 1000
4    Tysons, VA 22102
     Telephone (347) 514-7717
5    Facsimile: (408) 280-2250
6    Email: ndg@techmark.com
7    MARTIN R. GREENSTEIN (SBN 106789)
8    TECHMARK, A Law Corporation
     4820 HARWOOD ROAD, SUITE 110
9    SAN JOSE, CA 95124
10   Telephone: (408) 266-4700
     Facsimile: (408) 850-1955
11   Email: mrg@techmark.com
12   Attorneys for Plaintiff
13   HURRICANE ELECTRIC LLC
14                     IN THE UNITED STATES DISTRICT COURT

15                 FOR THE NORTHERN DISTRICT OF CALIFORNIA

16   HURRICANE ELECTRIC LLC,                      CASE NO. 3:20-cv-3813-CRB
17               Plaintiff,
18         v.
19   DALLAS BUYERS CLUB, LLC et al.,
20               Defendants.
21
22              FRCP 41(a)(1)(A)(i) DISMISSAL WITHOUT PREJUDICE
23                            SOLELY AS TO CRAIG FLORES
24
25   In Wilson v. City of San Jose, 111 F.3d 688, the Ninth Circuit stated:
26        “Under Rule 41(a)(1), a plaintiff has an absolute right to voluntarily dismiss his
27        action prior to service by the defendant of an answer or a motion for summary
28        judgment. Concha v. London, 62 F.3d 1493, 1506 (9th Cir.1995) (citing

         FRCP 41 DISMISSAL W/O PREJUDICE AS TO CRAIG FLORES – 3:20-CV-3813-CRB
                                          -1-
         Case 3:20-cv-03813-CRB Document 51 Filed 02/27/21 Page 2 of 2



1         Hamilton v. Shearson-Lehman American Express, 813 F.2d 1532, 1534 (9th
2         Cir.1987)).
3                                * * *
4         The dismissal is effective on filing and no court order is required. Id. The
5         plaintiff may dismiss some or all of the defendants, or some or all of his claims,
6         through a Rule 41(a)(1) notice. Id.; Pedrina v. Chun, 987 F.2d 608, 609-10 (9th
7         Cir.1993). The filing of a notice of voluntary dismissal with the court
8         automatically terminates the action as to the defendants who are the subjects of
9         the notice. Concha, 62 F.3d at 1506.”
10
11        Defendant, Craig Flores, has not served an answer or a motion for summary
12   judgment. In accordance with Federal Rule of Civil Procedure 41(a)(1)(A)(i),
13   Plaintiff, Hurricane Electric LLC, hereby dismisses, WITHOUT PREJUDICE, solely
14   as to Defendant, Craig Flores.
15
16        Each party is to bear its own costs and attorneys’ fees.
17
18   DATED: February 27, 2021                           NEIL D. GREENSTEIN
                                                        MARTIN R. GREENSTEIN
19                                                      JOHN L. ROBERTS
20                                                      TECHMARK

21
22                                                By:    /s/ Neil D. Greenstein
                                                        Neil D. Greenstein
23                                                      Attorneys for Plaintiff
24                                                      HURRICANE ELECTRIC LLC

25
26
27
28

        FRCP 41 DISMISSAL W/O PREJUDICE AS TO CRAIG FLORES – 3:20-CV-3813-CRB
                                         -2-
